AO 247 (Rev. 1&( /1) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)         Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District oI North Carolina


                    United States of America
                               v.                                          )
                           Shawn Barber
                                                                           )
                                                                           )   Case No: 5:08-CR-279-1FL
                                                                           )   USM No: 51352-056
Date of Original Judgment:          May 13, 2009                           )
Date of Previous Amended Judgment: October 20, 2014                        )   Robert Waters
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney

             02',),(' ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                        PURSUANT TO 18 U.S.C. § 3582(c)%
         Upon motion of ✔ the defendant          the Director of the Bureau of Prisons       the court under 18 U.S.C.
§ 3582(c)()% for a PRGLILFDWLRQ RI DQ LPSRVHG WHUP RI LPSULVRQPHQW WR WKH H[WHQW RWKHUZLVH H[SUHVVO\ SHUPLWWHG E\
VWDWXWH DQG DV SURYLGHG E\ 6HFWLRQ  RI WKH )LUVW 6WHS $FW RI  DQG KDYLQJ FRQVLGHUHG VXFK PRWLRQ DQG
WDNLQJ LQWR DFFRXQW WKH VHQWHQFLQJ IDFWRUV VHW IRUWK LQ  86&  D WR WKH H[WHQW WKDW WKH\ DUH DSSOLFDEOH

IT IS ORDERED that the motion is:
              DENIED.        ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

the last judgment issued) of   162                     months is reduced to 72 months on Count 1                 .
                                             (Complete Parts I and II of Page 2 when motion is granted)

Count 7 remains 60 months, consecutive, for a total sentence of 132 months. The supervised release term in Count 1 is reduced to
4 years, concurrent with the 3-year term in Count 7.




*G UIF BNPVOU PG UJNF UIF EFGFOEBOU IBT BMSFBEZ TFSWFE FYDFFET UIJT TFOUFODFE UIF TFOUFODF JT SFEVDFE UP B 5JNF 4FSWFE
TFOUFODF TVCKFDU UP BO BEEJUJPOBM QFSJPE PG VQ UP UFO 	
 EBZT GPS BENJOJTUSBUJWF QVSQPTFT PG SFMFBTJOH UIF EFGFOEBOU
Except as otherwise provided, all provisions of the judgmentV GDWHG May 13, 2009, and October 20, 2014,
shall remain in effect. ,7 ,6 62 25'(5('


0SEFS %BUF         April 4, 2019
                                                                                                       Judge’s signature


Effective Date:                                                      Louise W. Flanagan        U.S. District Judge
                     (if different from order date)                                                Printed name and title
